307 S.W.3d 187 (2010)
Florence BILLS, Respondent,
v.
EXPRESS SCRIPTS, Appellant, and
Treasurer of Missouri as Custodian of Second Injury Fund, Respondent.
No. ED 93507.
Missouri Court of Appeals, Eastern District, Division Two.
March 23, 2010.
*188 Mark R. Bates, St. Louis, MO, for appellant.
Thomas J. Gregory, St. Louis, MO, for Florence Bills.
Kareitha A. Osborne, Attorney General's Office, St. Louis, MO, for Treasurer of Missouri as Custodian for Second Injury Fund.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Express Scripts, Inc. (Employer) appeals from two final awards of the Labor and Industrial Relations Commission (Commission) in favor of Florence Bills (Claimant). The Commission awarded Claimant past medical benefits for exposure to cleaning chemicals on August 25, 2006. In a separate award, the Commission awarded Claimant past medical benefits and permanent partial disability (PPD) of 12.5% of the body as a whole for exposure to paint fumes on November 8, 2006.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).